           Case 1:20-cr-00123-DAD-BAM Document 49 Filed 09/15/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00123-DAD-BAM
12                                Plaintiff,
                                                         STIPULATION TO CONTINUE STATUS
13                          v.                           CONFERENCE AND EXCLUDE TIME UNDER
                                                         SPEEDY TRIAL ACT; FINDINGS AND ORDER
14   EVARISTO GOMEZ & MARIA MUNOZ,
15                               Defendants.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 22, 2021.

21          2.     By this stipulation, the parties now move to continue the status conference until

22 December 8, 2021, and to exclude time between September 22, 2021, and December 8, 2021, under 18

23 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case has

26          been either produced directly to counsel and/or made available for inspection and copying.

27                 b)      Counsel for defendants desire additional time to meet with their out-of-custody

28          clients, to review discovery, pursue investigation, and discuss possible resolution with the


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00123-DAD-BAM Document 49 Filed 09/15/21 Page 2 of 3


 1          government.

 2                 c)      Counsel for defendants believe that failure to grant the above-requested

 3          continuance would deny them the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                 d)      The government does not object to the continuance.

 6                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of September 22, 2021 to December

11          8, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

12          Code T4] because it results from a continuance granted by the Court at defendant’s request on

13          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

14          best interest of the public and the defendant in a speedy trial and because, once filed, the court

15          will need time to consider the proposed plea agreement.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: September 13, 2021                               PHILLIP A. TALBERT
22                                                            Acting United States Attorney
23
                                                              /s/ LAURA D. WITHERS
24                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
25

26
      Dated: September 15, 2021                               /s/ CARRIE McCREARY
27                                                            CARRIE McCREARY
28                                                            Counsel for Defendant
                                                              MARIA MUNOZ

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00123-DAD-BAM Document 49 Filed 09/15/21 Page 3 of 3


 1
     Dated: September 13, 2021                          /s/ MELISSA BALOIAN
 2                                                      MELISSA BALOIAN
                                                        Counsel for Defendant
 3
                                                        EVARISTO GOMEZ
 4

 5

 6                                                ORDER

 7         IT IS SO ORDERED that the status conference is continued from September 22, 2021, to

 8 December 8, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

 9 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
10

11 IT IS SO ORDERED.

12      Dated:   September 15, 2021                      /s/ Barbara   A. McAuliffe   _
13                                                UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         3
30    PERIODS UNDER SPEEDY TRIAL ACT
